OPTION AGREEMENT







THIS OPTION AGREEMENT (the “Agreement”), dated as of December 17, 2007, between
the individuals and entities that have executed this Agreement as the
“Shareholders” on the signature pages hereto (each individually a
“Shareholder”); Steven Keyser, a resident of the State of Utah (“Keyser”); and
Jenson Services, Inc., a Utah corporation (the “Grantee”).




W I T N E S S E T H:




WHEREAS, the Shareholders wish to grant an option (the “Option”) to purchase an
aggregate of Thirteen Million Sixty Six Thousand Seven Hundred Thirty Four
(13,066,734) shares (the “Option Shares”) of common stock (“Common Stock”) of
Lipidviro Tech, Inc., a Nevada corporation (the “Company”) currently held by the
Shareholders, in one or more transactions (in each case, an “Exercise”),
pursuant to the terms and conditions hereof; and




WHEREAS, the Shareholders and Grantee have simultaneously entered into a
Securities Escrow Agreement respecting the Option Shares, a copy of which is
attached hereto as Exhibit A and incorporated herein by reference;




NOW, THEREFORE, in consideration for the mutual promises set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Shareholders and the Grantee hereby agree as
follows:




1.

The Option.




1.1

Grant.  In consideration of the Grantee’s agreement to pay the fees and expenses
of the Company’s accountant and independent auditor in connection with the
preparation and review of its unaudited financial statements for the quarterly
period ended September 30, 2007 (the “Option Consideration”), the Shareholders
hereby grant to the Grantee the Option to purchase the Option Shares, in one or
more Exercises, pursuant to Section 2 hereof.




1.2

Exercise Price.  The exercise price of the Option to purchase the Option Shares
shall be Twenty Five Thousand Dollars ($25,000) (the “Aggregate Exercise
Price”), and the exercise price per share shall be $0.00187077172.  




1.3

Option Shares Held in Escrow.  The Shareholders have agreed to DTC to the trust
account of Leonard W. Burningham, Esq., or to deposit certificates representing
the Option Shares, duly endorsed and Medallion Guaranteed with respect to the
requisite signatures thereon, in such number and denominations as specified on
 the signature page hereof (the “Option Certificates”), with Leonard W.
Burningham, Esq. of Salt Lake City, Utah (the “Escrow Agent”), to be held in
escrow pursuant to the terms and conditions of the Securities Escrow Agreement.
 Within three (3) Business Days (as defined in this Section) after execution of
this Agreement, the Shareholders shall DTC the Option Shares and/or deliver the
Option Certificates, endorsed or assigned in blank to the Escrow Agent, for the
purpose of retaining physical possession thereof.  For the purposes hereof, a
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the city of Salt Lake, State of Utah are authorized or
required by law or executive order to remain closed.








--------------------------------------------------------------------------------

2.

Exercise of Option; Ownership.




2.1

Exercise.  The purchase rights represented by the Option may be Exercised by the
Grantee, in whole or in part (in the case of partial exercises, the number of
shares so purchased shall be allocated among the Shareholders on a pro rata
basis, but not as to less than a whole share of Common Stock), at any time, and
from time to time, during the period commencing on the date hereof, and
continuing for ten (10) Business Days following the date that the “E” is removed
from the Company’s current stock symbol “LVPTE,” (the "Option Period"), as
follows; provided, however, that the Option Period shall not terminate on any
date that the Company’s common stock is not quoted on the OTC Bulletin Board of
the Financial Industry Regulatory Authority :




(a)

The Grantee shall deliver to the Escrow Agent a written notice of its election
to Exercise the Option (“Exercise Notice”), together with: (i) the original
Option, with the Purchase Form annexed thereto (the “Purchase Form”) completed
to specify (A) the number of Option Shares for which the Grantee is exercising
the Option (the “Purchased Shares”), and (B) the applicable Exercise Price, and
(ii) cash or a certified check or bank draft in the amount of the Aggregate
Exercise Price.  In order for such Exercise to be effective as of a particular
date, the Exercise Notice must be delivered by the Grantee to the Escrow Agent
by 5:00 p.m., Mountain Standard Time.




 (b)

The Escrow Agent shall, as soon as practicable after receipt of an Exercise
Notice, effectuate the proper: (i) distribution of the Aggregate Exercise Price
to the Shareholders on a pro rata basis, and (ii) release the Purchased Shares
to the Grantee.




(c)

The Shareholders and Keyser acknowledge that, upon the Grantee’s exercise of the
Option in an amount that is sufficient to give it a majority of the Company’s
outstanding shares of common stock, the Grantee shall have the right to place
its designees on the Company’s Board of Directors and the Shareholders and
Keyser further agree to use their best efforts to facilitate the preparation of
such documentation as may be necessary or advisable in this regard.




2.2

Ownership Upon Exercise.  The Grantee shall be deemed the record owner of the
Purchased Shares as of the close of business as of the date of the applicable
Exercise.




2.3

No Conflict.  The Shareholders covenant and agree that they have not and will
not, during the Option Period, enter into any contract, understanding or
arrangement which conflicts with the terms of this Option.




3.  

Adjustment.  Subject and pursuant to the provisions of this Section 3, the
Exercise Price and number of shares of Common Stock subject to this Option shall
be subject to adjustment from time to time as set forth hereinafter in this
Section 3.




3.1

Subdivision or Combination of Shares.  If the Company shall at any time during
the Option Period subdivide its outstanding Common Stock by recapitalization,
reclassification, stock dividend, or split-up thereof or other means, the number
of shares of Common Stock subject to the Option immediately prior to such
subdivision shall be proportionately increased and the Exercise Price shall be
proportionately decreased, and if the Company shall at any time combine the
outstanding shares of Common Stock by recapitalization, reclassification or
combination thereof or other means, the number of shares of Common Stock subject
to the Option immediately prior to such combination shall be proportionately
decreased and the Exercise Price shall be proportionately increased.  Any such
adjustment to the Exercise Price shall become effective at the close of business
on the record date for such subdivision or combination.








--------------------------------------------------------------------------------

3.2

Merger, Consolidation or other Corporate Change.  In case of any: (a) capital
reorganization or reclassification or change of the outstanding shares of Common
Stock of the Company (exclusive of a change covered by Section 3.1 hereof or
which solely affects the par value of such shares of Common Stock), or (b)
merger or consolidation of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the continuing
corporation and which does not result in any reclassification, change, capital
reorganization or change in the ownership of the outstanding Common Stock), or
(c) any sale or conveyance or transfer of all or substantially all of the assets
of the Company and in connection with which the Company is dissolved, which
takes place during the Option Period, the Grantee shall have the right
thereafter to receive upon the Exercise hereof, for the same aggregate Exercise
Price payable hereunder immediately prior to such event, the kind and amount of
shares of stock or other securities or property received by the Shareholders
upon such reclassification, change, capital reorganization, merger or
consolidation, or upon the dissolution following any sale or other transfer,
with respect to the number of shares of Common Stock obtainable upon Exercise of
this Option immediately prior to such event; and if any reorganization,
reclassification, change, merger, consolidation, sale or transfer also results
in a change in Common Stock covered by Section 3.1, then such adjustment shall
be made pursuant to both this Section 3.2 and Section 3.1.  The provisions of
this Section 3.2 shall similarly apply to successive reclassification, or
capital reorganizations, mergers or consolidations, changes, sales or other
transfers.




4.

Covenants of the Parties.




4.1

Availability of Keyser.  In the event that the Grantee exercises the Option, in
whole or in part:  (i) Keyser agrees to make himself available for consultation
with respect to the preparation of the Company’s Annual Report on Form 10-KSB
for the calendar year ended December 31, 2007; and (ii) in consideration
thereof, the Grantee agrees to pay to Keyser the sum of $25,000 within five (5)
business days after the filing date of such Annual Report.




4.2

Reverse Merger.  In the event that:  (i) the Grantee acquires a majority of the
Company’s outstanding shares of common stock pursuant to the exercise of the
Option; and (ii) the Company subsequently enters into a reverse merger or other
transaction involving the acquisition of or merger with an operating entity, the
Grantee agrees, within five (5) business days of the closing of such
transaction, to pay to Keyser the sum of Two Hundred Thousand Dollars
($200,000), less:  (a) the  remaining outstanding liabilities from those
identified from those identified on Schedule A at the time of any such reverse
merger; (b) the total liabilities indicated on Schedule A hereto; and (c) if
applicable, the amount paid to Keyser pursuant to Section 4.1 above.




4.3

Cancellation of Warrants.  Before the expiration of the Option Period, Keyser
shall take all steps necessary to cancel the Company’s: (i) A Warrant granting
to Keyser the right to purchase up to 8,074,185 shares of the Company’s common
stock at a price of $5.00 per share; and (ii) B Warrant granting to Benedente
the right to purchase up to 8,786,400 shares of the Company’s common stock at a
price of $10.00 per share, and shall provide to the Grantee evidence of all such
cancellations.




4.4

Cancellation of Promissory Notes.  Within 45 days of the exercise of the Option,
Keyser shall take all steps necessary to cancel or eliminate the Company’s:  (i)
note payable to Shareholder Benedente Holdings, LLC (“Benedente”), in the
principal amount of $719,885, including all principal and interest thereon; and
(ii) note payable to Lombard in the principal amount of $600,000, including all
principal and interest thereon;




4.5

No Share Issuance or Debt Incursion.  Prior to the expiration of the Option
Period or the Grantee’s full exercise of the Option, whichever comes first,
Keyser shall not, either in his capacity as a stockholder or as a director of
the Company, vote for or consent to:  (i) the issuance of any





--------------------------------------------------------------------------------

shares of the Company’s common stock or the granting of any options, warrants or
other rights to purchase shares of the Company’s common stock; (ii) the
Company’s incursion of any debt or liability other than such debts or
liabilities as are necessary to ensure compliance with federal and state
securities and corporate laws, rules and regulations, which shall not exceed
$1,000 in the aggregate.

 

5.

Warranties and Representations of the Shareholders.  The Shareholders
individually and collectively represent and warrant, as follows:




5.1

Authority.  The Shareholders have full power, authority, capacity and legal
right to enter into this Agreement and to grant the Option.




5.2

Binding Obligation. This Agreement constitutes the legal, valid and binding
obligation of the Shareholders, enforceable in accordance with its terms.




5.3

No Conflicts; Governmental Approvals. There is no statute, regulation, rule,
order or judgment, and no provision of any mortgage, indenture, contract or
agreement binding upon the Shareholders, which would prohibit, conflict with, or
in any way prevent the execution, delivery or performance of the terms of this
Agreement.  The execution, delivery and performance by the Shareholders of the
terms of this Agreement do not require any filing with, or the consent or
approval of, any governmental agency or regulatory authority.




5.4

Title to Shares.  The Option Shares are free and clear of all liens, security
interests, charges and encumbrances of every kind and nature (other than those
created hereunder or those applicable to resale under federal and state
securities laws, rules and regulations); each share of common stock comprising
the Option Shares is fully paid and non-assessable; the Shareholders have good
and lawful authority to grant the Option, and upon Exercise of the Option, to
sell and deliver such Option Shares in the manner hereby contemplated; and no
consent or approval of any governmental body or regulatory authority, or of any
securities exchange, will be necessary to the validity of the rights created
hereunder.




6.

Warranties and Representations of the Grantee.  In granting the rights under
this Agreement to the Grantee, the Shareholders have relied upon certain
warranties and representations made by the Grantee as of the date hereof, as
follows:




6.1

Investment Experience.  The Grantee has prior investment experience, including
investment in non-registered securities such that it is able to evaluate the
merits and risks of the purchase of the Option Shares and is able to bear the
economic risk it hereby assumes.




6.2

Company Information.  The Grantee is an “accredited investor” as that term is
defined in Rule 144 of the Securities and Exchange Commission, has had extensive
exposure to the business plans and prospects of the Company, has been afforded
the opportunity to make, and have made, all inquiries as it and its
representatives deemed appropriate with respect to the Company’s affairs and
prospects and has reviewed the filings of the Company in the Edgar Archives of
the Securities and Exchange Commission that have been filed during the past 12
months.




6.3

Re-Sale of Shares.  The Grantee is aware that the Option Shares are subject to
restrictions on transferability and resale and may not be transferred or resold
except as permitted under applicable federal and state securities laws pursuant
to registration or exemption therefrom; and any requisite legal opinions
required by Grantee to publicly sell such Option Shares shall be obtained by
Grantee at its own cost and expense.








--------------------------------------------------------------------------------

6.4

No Registration.  Grantee hereby acknowledges that, in addition to certain
restrictive legends that the securities laws of the state in which the
Shareholders reside may require, each certificate representing the Option Shares
may be endorsed with the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933; THEY HAVE BEEN ACQUIRED BY THE HOLDER FOR INVESTMENT
AND MAY NOT BE PLEDGED, HYPOTHECATED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAW OF RECEIPT BY THE ISSUER OF AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT REGISTRATION UNDER THE ACT AND APPLICABLE STATE
LAW IS NOT REQUIRED.




7.

Warranties and Representations of Keyser.  Based on his knowledge of the Company
in his capacity as the Chairman of its Board of Directors, Keyser represents and
warrants to the Grantee as follows:




7.1

Liabilities of the Company.  Except as indicated in Schedule A hereto, the
Company has no liabilities as of the date of this Agreement.




8.

No Rights as Stockholder.  Until such time as the Grantee exercises its Option
hereunder, the Grantee shall not be entitled to: (a) exercise any voting rights
or powers relating or pertaining to the Option Shares; or (b) receive any cash
dividends, if any, paid on the Option Shares.




9.

Indemnification.

The Shareholders and Keyser severally agree to indemnify and reimburse the
Grantee,  and the Grantee hereby agrees to indemnify and reimburse the
Shareholders and Keyser, for any and all losses, damages, costs, expenses,
liabilities, obligations and claims of any kind, reasonable attorneys’ fees and
other reasonable legal costs and expenses, that the indemnified party may at any
time suffer or incur, or become subject to, as a result of or in connection with
any breach or inaccuracy of any of the representations and warranties made by
the indemnifying party in this Agreement.  




10.  

Miscellaneous.  




10.1

Further Assurances.  The parties hereto will, at such time and from time to
time on and after the date hereof, execute, acknowledge and deliver all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances that may be reasonably required for the carrying out of the purposes
of this Agreement.




10.2

Complete Agreement.  This Agreement, and the documents, if any, referred to
herein, shall constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and shall supersede all previous
negotiations, commitments, and writings with respect to such subject matter.




10.3

Waiver, Discharge, etc.  This Agreement may not be released, discharged,
abandoned, changed or modified in any manner, except by an instrument in writing
signed on behalf of the Grantee or its authorized representatives.




10.4

Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed given if delivered by hand or mailed by certified or registered
mail (return receipt





--------------------------------------------------------------------------------

requested) (i) to the Grantee, at the address first set forth above, and (ii) if
to the Shareholders or Keyser, at the address set forth below such party’s name
on the signature page hereto, or at such other addresses as may be specified by
like notice, and shall be deemed given on the date on which it is so
hand-delivered or on the third business date following the date on which it is
so mailed.




10.5

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Utah, without regard to the rules of conflict of
laws.




10.6

Successors and Assigns.  No party may assign any of its rights, or delegate any
of its duties, hereunder without the prior written consent of the other parties
hereto.  




10.7

Execution in Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each party and delivered to the other party.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
the day and year first above written.







Shareholders:







Benedente Holdings, LLC, a Wyoming limited liability company (Shareholder of
6,600,300 Option Shares)




By /s/Steven Keyser

Its Manager

___________________________

_________________________

Fax: (801) 583-2565




B’Chesed, LLC, a Wyoming limited liability company (Shareholder of 1,887,850
Option Shares)




By /s/Adina Hamik

Its Manager

___________________________

___________________________

Fax: (801) 583-2565




SleepyLion, LLC, aWyoming limited liability company (Shareholder of 2,275,000
Option Shares)




By /s/Keith Keyser

Its Manager

___________________________

___________________________

Fax: (  )___________________





--------------------------------------------------------------------------------








/s/Keith Keyser

Keith Keyser (Shareholder of 1,158,356 Option Shares)




__________________________

__________________________

Fax: (801)  583-2565




 




Keyser:







/s/Steven Keyser 12/17/07

Steven Keyser (Shareholder of 445,228 Option Shares)




Grantee:




Jenson Services, Inc.







By /s/ Thomas Howells

Its Director





--------------------------------------------------------------------------------

PURCHASE FORM

To Be Executed Upon Exercise of Option




The undersigned record holder of the within Option hereby irrevocably elects to
exercise the right to purchase __________ shares of common stock of Lipidviro
Tech, Inc. from the Shareholders, evidenced by the within Option, according to
the terms and conditions thereof, at a purchase price of $__________ per share,
or an aggregate purchase price of $__________, and herewith makes payment of the
purchase price in full.  




The undersigned requests that certificates for such shares shall be issued in
the name set forth below.







Dated: ___________, _____  




__________________________________

Signature

__________________________________

Print Name of Signatory

__________________________________

     

Name to whom certificates are

to be issued if different from above




__________________________________

__________________________________

Address

__________________________________

Social Security No. or other identifying number





--------------------------------------------------------------------------------

Schedule A




Liabilities of the Company as of the date of the Option Agreement






